DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “a limit calculating unit configured to calculate a limit rate which is a limit value for the rate of change; and a storage-amount updating unit configured to update, based on the rate of change and the limit rate” in claim 1.
The closest prior art of record is Tayama et al. (US 6,289,673). Tayama et al. (Tayama) discloses an exhaust air-fuel ratio control system for controlling the oxygen storage amount of a catalyst. (See Tayama, Abstract). Tayama discloses controlling the oxygen storage amount based on an oxygen absorption rate. (See Tayama, Column 10, Lines 27-50). However, the oxygen absorbing rate constant of Tayama is not adjusted when a maximum oxygen storage is reached and an absorbing rate is limited. Accordingly, Tayama fails to teach or fairly suggest, alone or in combination, “a limit calculating unit configured to calculate a limit rate which is a limit value for the rate of change; and a storage-amount updating unit configured to update, based on the rate of change and the limit rate” in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746